Case 2:19-cv-11414-MVL-MBN Document 8 Filed 07/03/19 Page 1 of 2
Case 2:19-cv-11414-MVL-MBN Document 4-2 Filed 06/28/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED ) STATES DISTRICT COURT

for the

Eastern District of Louisiana

 

 

KIRBY LINDLEY
)
)
Plaintiff(s) )

v- - Civil Action No. 19-11414 S(5)
PUCCINO'S, INC. )
PRO SIGNS & GRAPHICS LLC )
)
)
Defendant(s) )
SUMMONS IN A CIVIL ACTION

TO: (Defendant's name and address) PRO SIGNS & GRAPHICS LLC
c/o Truong Nguyen
- 4049 Turtle Bayou Drive
Kenner, Louisiana 70065

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure, The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Rick M. Shelby

Kelly Hart Pitre

400 Poydras Street, Suite 1812
New Orleans, LA 70130

tel: 504-522-1812

If you fail to respond, judement by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: Jun 28 2019

 
Case 2:19-cv-11414-MVL-MBN Document 8 Filed 07/03/19 Page 2 of 2
‘ Case 2:19-cv-11414-MVL-MBN Document 4-2 Filed 06/28/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 19-114714 5(5)

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) eo S| GIS + Cen rr WS ; LL.
was received by me on (date) t | Z | a .

© I personally served the summons on the individual at (place) f ZOONG N UY re
on (date) 7 [s 5 ; or

 

 

© [left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; Or
Oj I returned the summons unexecuted because 5 or
O Other (specif): '
My fees are $ * for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: Tl Gikcgun. Merits

Server's signature

Acrene. Hints | Proves Hei

Printed name aitd title

Po x 209 NoLA

Server's address

 

Additional information regarding attempted service, ete:
